Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 6, 8-12, 14, 16, 18-21, 24, 26 and 28-29 are allowable.  The prior art of record does not teach:
From claim 1, a luminaire housing comprising: wherein the base component comprises: a second, outer peripheral wall that surrounds the entire first, inner peripheral wall.  The prior art to Russello et al (US 2011/0141728 A1) formerly relied upon for claim 2 of which the limitations directed to the base component have been incorporated in base claim 1 and further amended to claim that “second, outer peripheral wall that surrounds the entire first, inner peripheral wall”, instead shows in Figure 3 that bottom opening lip 113 as the outer wall surrounds only the rim end or edge portion (adjacent gasket 117) of an inner peripheral/ circumferential wall that extends from below the rim edge of bottom opening lip 113 to the base wall co-planar to wire opening 111 which the inner peripheral/circumferential wall extends beyond opening lip 113 as the outer peripheral wall.  The rejection of claim 1-3, 9, 10 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Russello et al (US 2011/0141728 A1), is withdrawn.
Claims 3-4, 6, 8-12, 14 and 16 collectively depend on claim 1. 
From claim 18, a luminaire housing comprising: a base component comprising a base wall and a body fitted to the base wall, the body comprising: a first, inner peripheral wall that defines a first cavity at a distance of the base wall, the second outer wall and the base wall surround the first, inner peripheral wall.  The prior art to Zhong (US 10,591,153 B2) formerly relied upon for claim 18, instead shows in Figure 2 (see marked-up copy on page 8 of Detail Action of Non-Final Office Action of 3/25/2021) the the inner peripheral wall disposed adjacent to and in contact with base wall, which does not meet the claimed “a first, inner peripheral wall that defines a first cavity at a distance of the base wall”.  The rejection of claims 18-21, 24 and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Zhong (US 10,591,153 B2), is withdrawn. 
Claims 19-21, 24, 26 and 28 collectively depend on claim 18. 
Claim 29 is allowable for the reason(s) indicated in items 31-32 and 40 on pages 11 and 13, respectively, of Detail Action of Non-Final Office Action of 3/25/2021.
Applicant’s amendment to claims 4, 14, 18-19 and 21 directed issues under 35 USC 112(b) are acknowledged and found definite.  Rejection of claims 4, 14, 16, 18-21, 24 and 26 under under 35 USC 112(b), is withdrawn. 
Applicant’s amendment to the title in the Specification and ADS is approved.  The objection to the specification is withdrawn.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

September 11, 2021
AC